Citation Nr: 0932491	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is shown to have a bilateral knee disability 
attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was incurred in 
active service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309, 3.310(a) (2008).

2.  The Veteran's left knee disability was incurred active 
service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for both right and left 
knee disabilities.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In an October 1961 pre-induction examination an injury of the 
right knee from 1956 was reported.  The examiner, however, 
noted "[e]xam[ination] here today negative."  As such, the 
Veteran was presumed to be sound upon entrance into service.  

Service treatment records (STRs) in May 1962 show that the 
Veteran was seen for reports of arthritis in the right knee; 
however, it was noted that views of the right knee did not 
reveal any significant pathology, and there was no evidence 
of a significant synovial effusion.  In October 1962, the 
Veteran reported a trauma to both knees in 1955, and that 
pain recurred with cold weather.  Pain and swelling were 
reported to persist in the Veteran's left knee, and it was 
noted that the knee was red, warm, and swollen.  The Veteran 
reported experiencing a direct blow to both knees 
approximately six years earlier, and on another occasion 
reported that he had fallen from a chair.  After this, he 
experienced effusion of the right knee, which was aspirated, 
and episodes of his knee giving way, snapping, and feeling 
dislocated.  On physical examination in October 1962, the 
Veteran revealed no ligamental laxity, but slight joint 
effusion on the left, and point tenderness along the anterior 
medial joint line.  The Veteran was noted to express 
discomfort on extreme flexion, and slight tenderness of the 
medial aspect of the posterior patella to deep pressure.  The 
examiner concluded that the present symptoms suggested a torn 
medial meniscus.  By November 1962, however, no significant 
pathology of the left knee was noted.  The examiner noted 
reports of only left knee symptoms.  On physical examination, 
the Veteran showed tenderness of the joint line medially, 1/2 
inch of thigh atrophy 7 inches above the patella, and no 
ligament laxity, with normal X-rays.  McMurray's signs were 
noted to be absent on the left, but positive on the right.  
The examiner wrote that the Veteran probably had a bilateral 
tear of his medial menisci and should be placed before a 
Medical Evaluation Board (MEB) for disposition.  Then, the 
Veteran was basically discharged from service due to his 
bilateral knee disability.  

An undated narrative summary reported that in 1956 the 
Veteran was struck in both knees during an auto accident with 
effusion on the right, which was aspirated.  The Veteran 
indicated experiencing recurrent pain, swelling and a feeling 
of instability in the knees, most recently on the left, which 
restricted his activities.  This examiner recommended that 
the Veteran be placed on permanent L-3 profile with transfer 
out of his infantry unit. 

In January 1963, the Veteran was noted to have bilateral 
tears of his medial menisci that existed prior to service, 
and to have been placed on L-3 limitations, with no prolonged 
standing, running, marching, deep knee bends or stooping.  In 
February and March 1963, the Veteran reported experiencing 
recurrent pain in both knees, locking and giving way of the 
knees.  The Orthopedic Clinic Field Hospital suggested the 
Veteran be sent to Frankfurt for further evaluation regarding 
whether surgery was advisable.  In February 1963, the Board 
placed the Veteran on permanent L-3 profile. 

In March 1963, the US Army Hospital in Augsburg diagnosed the 
Veteran as having "derangement, internal, of knee, 
bilateral, with tear of medial meniscus, bilaterally, not PR; 
secondary to old injury of both knees, sustained in 1956 
prior to entry into military service, when patient attempted 
to jump over the legs of another person, when he fell 
striking both knees.  Patient has had recurrent difficulties 
with both knees ever since."  It was noted not to have been 
incurred in the line of duty.  The Veteran explained that 
following his 1956 injury only the right knee swelled, and an 
effusion was drained, after which he experienced his knee 
giving way.  He reported twisting his right knee again in 
1957 with immediate swelling that lasted two weeks.  He 
reported being reasonably symptom-free of knee problems until 
basic training, at which time the left knee swelled during 
long marches and several times during advanced individual 
training.  The Veteran reported being reasonably symptom-free 
again, until he twisted his knee while descending from an 
armored personnel carrier (APC) in October 1962.  He reported 
this injury caused him to be unable to extend the right knee 
for a day, and even after the joint "snapped back into 
place" the knee remained swollen and tender for a 
considerable period of time.  The Veteran indicated that he 
experienced difficulty with both knees, particularly the 
right.  On examination, it was noted that there was atrophy 
on the left, 6 inches above the patella, and the knees were 
normal bilaterally, with the exception of a positive 
McMurray's sign.  It was determined that the Veteran need not 
be evacuated to Frankfurt per the Orthopedic Clinic's 
suggestion, because the Veteran only had 6 to 8 months 
remaining in theater, and bilateral knee operation was 
inadvisable. 

Yet, in May 1963 an examiner at Valley Forge General Hospital 
did not concur with diagnosis one, given above.  Instead, the 
examiner diagnosed the Veteran as being on surgical 
observation, for tear of medial meniscus, both knees, with no 
evidence of disease.  Further, it was considered to have been 
incurred in the line of duty.  In addition, one note 
indicated that the Veteran had apparently little evidence of 
torn cartilages at this time.

In a September 1963 report of his medical history, the 
Veteran indicated that he had experienced painful joints and 
a "trick" or locked knee.  His separation examination did 
not indicate any abnormalities.

The evidence of record reflects that the Veteran has not 
sought post-service treatment for his claimed bilateral knee 
condition.  Private treatment records from June 2000 to March 
2006 do not show any complaints of a right or left knee 
condition.  The Board acknowledges that the records do 
intermittently address joint pain or leg weakness generally 
in connection with reported hip and buttock pain, and the 
Veteran has asserted that he has experienced bilateral knee 
pain since service.

In addition, the Board acknowledges the "buddy" statement 
sent in August 2007, which reports that the Veteran slipped 
in February 1963.  The Board notes that it serves to describe 
in-service knee injuries.

VA examination from April 2008 indicated that the Veteran had 
a normal gait with use of a cane without functional 
limitation.  Upon repeated and resisted testing, no objective 
findings of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement were noted.  No inflammatory arthritis 
was found.  The Veteran indicated that he experienced pain in 
the right knee on flexion and pain on extension of both 
knees.  Mild osteophytosis was found bilaterally, along with 
moderate narrowing of the left knee medial joint compartment.  
The right knee medial joint compartment was at the lower 
limits of normal.  Otherwise, joint spaces were maintained.  
Patellar enthesophytes were noted bilaterally.  No acute 
fractures were seen.  Vascular calcifications were present. 

The VA examiner diagnosed the Veteran as having degenerative 
joint disease (DJD) bilateral knees.  The examiner concluded 
that it was less likely than not the current knee findings 
were related to military service.  He provided rationale that 
a 1963 hospital entry noted "[n]o evidence of disease 
found."  In addition, the examiner focused on the absence of 
any notations indicating a knee problem when the Veteran was 
discharged.  The examiner reasoned that with the exception of 
one note from an orthopedic surgeon who performed the 
Veteran's hip surgery, a review of the Veteran's medical 
notes did not indicate a nexus of a knee condition. 

The Board recognizes the Veteran's contentions expressed in 
his March and June 2008 appeal and statement in support of 
claim.  Specifically, the Veteran asserted that he was not 
diagnosed with a torn medial meniscus prior to service, but 
that both knees were sound on entry.  The Veteran suggested 
that the normal progression of any knee injury would have 
been if the knees started to hurt without the in-service 
injuries, and contends that his in-service injury aggravated 
his condition.  He requested that reasonable doubt be 
resolved in his favor, and in particular that the buddy 
statement be considered.  

Based upon review of the evidence of record, the Board finds 
that the Veteran was presumed to be sound upon enlistment in 
service.  The evidence clearly and unmistakably shows, 
however, that the Veteran's bilateral knee disability 
preexisted service.  Nonetheless, the Board finds that the 
evidence does not clearly and unmistakably show that the 
bilateral knee disability was not aggravated by service.  
Thus, the presumption of soundness at entrance is not 
rebutted.  See Wagner v. Principi, 370 F.3d 1089.

The Veteran was essentially discharged due to his bilateral 
knee disability.  He was discharged due to his bilateral knee 
disability following the Medical Board Evaluation. 

There are no clinical records to show specific treatment for 
a bilateral knee disability since service, but the Veteran 
has competently asserted that he has experienced bilateral 
knee pain since service.  The Veteran was diagnosed as having 
DJD of the bilateral knees during his April 2008 VA 
examination.  Although the examiner indicated that the 
Veteran's bilateral knee conditions were not attributable to 
his period of active duty, the Board gives this opinion no 
weight as the examiner only addressed the in-service 
instances when the Veteran was not found to have a bilateral 
knee disability.  The examiner did not discuss the instances 
when the Veteran was treated for complaints related to his 
knees or the apparent reasons for the Veteran's discharge 
from service.  As such, this was an inadequate examination.  
Importantly, in May 1963, the treating physician found the 
Veteran's in-service knee injuries were within the line of 
duty.  In light of the lack of a preexisting bilateral knee 
disability, the findings of the Medical Board Evaluation, the 
positive line of duty determination, the subsequent discharge 
due to a bilateral knee disability, and the current bilateral 
knee disability, the Board finds that the positive and 
negative evidence regarding the etiology of the Veteran's 
bilateral knee disability to be at least in relative 
equipoise.  As such the Board finds reasonable doubt exists 
as to whether the Veteran's bilateral knee disability was 
incurred in service, and service connection for a bilateral 
knee disability is granted.  


ORDER

Service connection for right knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


